
	
		I
		111th CONGRESS
		1st Session
		H. R. 2759
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		Waiving the cost-share requirement under the Staffing for
		  Adequate Fire and Emergency Response grant program for grants awarded during
		  fiscal year 2008.
	
	
		1.Waiver of the cost-share
			 requirement under the Staffing for Adequate Fire and Emergency Response grant
			 program for grants awarded during fiscal year
			 2008Section 34(a)(1)(E) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(E)) shall not apply
			 to grants awarded during fiscal year 2008 under section 34 of such Act.
		
